DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
predetermined distance" in claim 5 is a relative term which renders the claim indefinite.  The term "predetermined distance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 14-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Piazza et al. U.S. Patent Application Pub. No. 2015/0333413.



Regarding claim 4, Piazza in figures 2-8 discloses a meta-structure antenna further comprising: a superstrate (upper radiating structure 300) configured to radiate electromagnetic waves improved in directional gain by adjusting a phase and an amplitude of the radiated electromagnetic waves. (Para. 95-104)

Regarding claims 14-15, Piazza in figures 2-8 discloses a meta-structure antenna wherein the cross-shaped aperture includes a plurality of slits orthogonal to each other; and wherein the plurality of slits have different lengths such that the circularly polarized waves are formed. (See Fig. 8)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Piazza, as applied to claim 1 above, and further in view of Wong Chinese Patent Document CN 106165196. 

Regarding claims 2 and 3, Piazza does not disclose: further comprising: a plurality of vias formed between the ground plane and the patch plane to produce zeroth-order resonance in the meta-structure antenna; and 
wherein, when the patch plane is divided into a plurality of partial patch planes, numbers of one or more vias formed between respective partial patch planes and the ground plane are equal to each other. 

wherein, when the patch plane (300) is divided into a plurality of partial patch planes, numbers of one or more vias (302) formed between respective partial patch planes and the ground plane (306) are equal to each other.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the vias taught by Wong in the Piazza antenna to form the claimed invention in order to form an electrical short with the ground layer and complete the circuit to resonate a signal wave, additionally because antenna can advantageously enhance the radiation when paired with AMC surfaces. (See Wong page 8)

Claims 5-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Piazza, as applied to claim 1 above, and further in view of Baik et al. U.S. Patent Application Pub. No. 2012/0075692.

 Regarding claim 5, as best understood, Piazza is silent on disclosing: “wherein the superstrate includes a first cover and a second cover spaced apart from the first cover by a predetermined distance”.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a first cover and a second cover spaced apart from the first cover by a predetermined distance as taught by Baik in the Piazza antenna to form the claimed invention in order to increase bandwidth (see Fig. 14)

Regarding claim 6, Piazza is silent on disclosing: wherein the first cover and the second cover include a first pattern and a second pattern, respectively in order to adjust the phase and the amplitude of the radiated electromagnetic waves.
However, in the same field of endeavor, Baik in figures 12 and 15 teaches a meta-structure antenna wherein the first cover and the second cover (40a-40b) include a first pattern and a second pattern (Fig. 12-13), respectively in order to adjust the phase and the amplitude of the radiated electromagnetic waves (Para. 40-44).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a first pattern and a second pattern as taught by Baik in the Piazza antenna to form the claimed invention in order for the resonating electromagnetic wave to be appropriately controlled (See Para. 44), and for the antenna to function as an active device (Baik para. 80)

Regarding claim 7, Piazza is silent on disclosing: wherein the first pattern and the second pattern have a circular shape.
However, Baik in figures 12-15 teaches a meta-structure antenna wherein the first pattern and the second pattern have a circular shape. (See Fig. 13)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a first pattern and a second pattern as taught by Baik in the Piazza antenna to form the claimed invention in order for the resonating electromagnetic wave to be appropriately controlled (See Para. 44), and for the antenna to function as an active device (Baik para. 80)

Regarding claims 8-9, Piazza is silent on disclosing: wherein sizes of the first pattern and the second pattern are determined in consideration of a magnitude of a reflection coefficient with respect to the superstrate and a phase of reflected waves; and 
wherein sizes of the first pattern and the second pattern are determined in consideration of a magnitude of a transmission coefficient with respect to the superstrate and a phase of transmitted waves.
However, Baik in figures 12-15 teaches a meta-structure antenna wherein sizes of the first pattern and the second pattern (45a-45c) are determined in consideration of a magnitude of a reflection coefficient with respect to the superstrate and a phase of reflected waves; and 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a first pattern and a second pattern as taught by Baik in the Piazza antenna to form the claimed invention in order for the resonating electromagnetic wave to be appropriately controlled (See Para. 44), and for the antenna to function as an active device (Baik para. 80)

Regarding claim 10, Piazza is silent on disclosing: wherein a distance between the first cover and the second cover is determined in consideration of a magnitude of a reflection coefficient with respect to the superstrate and a phase of reflected waves.
However, Baik in figures 12-15 teaches a meta-structure antenna wherein a distance between the first cover and the second cover (40a-40b) is determined in consideration of a magnitude of a reflection coefficient with respect to the superstrate and a phase of reflected waves. (See para. 73-75)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a first cover and a second cover spaced apart from the first cover by a predetermined distance as taught by Baik in the Piazza antenna to form the claimed invention in order to increase bandwidth (see Fig. 14) and produce high resonance characteristics. (Baik Para. 54)


However, Baik in figures 12-15 teaches a meta-structure antenna wherein a distance between the first cover and the second cover (40a-40b) is determined in consideration of a magnitude of a transmission coefficient with respect to the superstrate and a phase of reflected waves. (See para. 73-75)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a first cover and a second cover spaced apart from the first cover by a predetermined distance as taught by Baik in the Piazza antenna to form the claimed invention in order to increase bandwidth (see Fig. 14) and produce high resonance characteristics. (Baik Para. 54)

Claims 12-13, are rejected under 35 U.S.C. 103 as being unpatentable over Piazza, as applied to claim 1 above, and further in view of Lindmark European Patent Specification EP 1038332.

Regarding claims 12 and 13, Piazza is silent on disclosing: wherein the patch plane includes a cross-shaped gap; and wherein the cross-shaped gap in the patch plane is positioned to correspond to the cross-shaped aperture in the ground plane.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cross-shaped gap in the patch plane as taught by Lindmark, in the Piazza antenna to form the claimed invention in order to achieve an effective coupling (Lindmark page 3 of translation)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845